Case: 21-30708       Document: 00516392767           Page: 1      Date Filed: 07/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                              July 13, 2022
                                    No. 21-30708                             Lyle W. Cayce
                                  Summary Calendar                                Clerk


   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Roderick A. Davis,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                                 No. 3:21-CR-2-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Roderick Davis appeals the sentence imposed on his conviction of two
   counts of possession of a firearm after felony conviction. He contends that
   the district court procedurally erred by assessing two criminal history points
   under U.S.S.G. § 4A1.1(d) based on its determination that he committed his


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30708      Document: 00516392767          Page: 2    Date Filed: 07/13/2022




                                    No. 21-30708


   offenses while under a criminal justice sentence. Davis urges that under
   Louisiana law, his terms of probation for the relevant prior offenses had
   expired by the time he committed the instant offenses—specifically, that the
   bench warrants issued in those prior cases did not extend his terms of proba-
   tion because authorities failed to execute the warrants when they had the
   opportunity to do so. In his reply brief, Davis also appears to contend that
   the type of bench warrants issued related to his deferred-adjudication sen-
   tence and did not extend his probation under Louisiana law.
          As Davis concedes, because he did not present this argument in the
   district court, his claim is reviewed for plain error only. See United States v.
   Arviso-Mata, 442 F.3d 382, 384 (5th Cir. 2006). To establish plain error, an
   appellant must show, inter alia, a forfeited error that is clear or obvious and
   that affects his substantial rights. Puckett v. United States, 556 U.S. 129, 135
   (2009).
          Under § 4A1.1(d), two points are added “if the defendant committed
   the instant offense while under any criminal justice sentence,” including pro-
   bation. For purposes of § 4A1.1(d), “a defendant who commits the instant
   offense while a violation warrant from a prior sentence is outstanding,”
   including a warrant related to probation, “shall be deemed to be under a crim-
   inal justice sentence if that sentence is otherwise countable, even if that sen-
   tence would have expired absent such warrant.” U.S.S.G. § 4A1.2(m).
   These guidelines provisions “do not require us to assess the state authorities’
   diligence in executing a violation warrant.” United States v. Anderson,
   184 F.3d 479, 481 (5th Cir. 1999).
          Davis fails to show that the district court clearly or obviously erred.
   See Puckett, 556 U.S. at 135; Anderson, 184 F.3d at 481. Accordingly, the judg-
   ment is AFFIRMED.




                                          2